Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 8/23/21.
Claims 4, 12 and 20, 21 have been previously cancelled.
Claims 1-3, 9-11 and 17-19 have been amended.
Claim 25 has been added.
Therefore, Claims 1-3, 5-11, 13-19, and 22-25 are now pending and have been addressed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


19.    Claims 1-3, 5-11,13-19 and 22-24 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hammer, et al. (US 20150127430 A1) in view of Bowles, et al. (US  20160098689 A1), Dion et al. (US 2017/0323279 A1) further in view of Yost et al. (US 9,672,543 B1)

Although claims 1, 9 and 17 are worded and/or structured slightly differently, they have the same scope
and so they and their dependent claims are addressed together. Any differences in the claims are indicated below.

Claims 1, 9 and 17: Hammer teaches the following limitations as shown.
(claim 1) A method for article estimation (Hammer [0002]), comprising:
 (claim 9) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations...(Hammer [0068])
   (claim 17) A computer-implemented system, comprising: one or more computers; and one or more computer memory devices...(Hammer [0002], [0007] and Hammer [0068]
 receiving, by a server and from an end user device operated by user, article information of an article to be estimated
 obtaining, by the server and from the end user device, an actual picture of the article (see above Hammer [0055] when the user uses the electronic device to captures a photo of a target object, it may display the object in an "add item" widget and give the user options to view available data based on the system's recognition of the object, [0036].);
 determining, by the server, a standard picture of the article from a predetermined graphics library based on the article information (Hammer in at least [0040] states “The system with then receive one or more images of an item 203 such as by prompting the user to capture an image of the item with the electronic device, or simply because the user transmitted the image to the system. The system will process the image and apply any suitable computer vision matching algorithm to identify the target object 205 by seeking matching items in one or more reference data set. The system may do this by comparing one or more attributes of the object with attributes of objects in the databases (predetermined graphics library), such as text, numbers or images on the object; shape; color; and other identifying characteristics. The reference data set may include a master database 231 that is hosted by the system and/or one or more third party databases 232.” (emphasis added).); and the standard pictures of the article includes a picture of the article in an normal state([0030] the data storage facility 122 also may hold one or more image files (normal/intact state) for each collectible item.  Identifying information for a collectible item will include one or more physical characteristics of the item, such as a shape, size or color; text or image content imprinted on the item; a location on the item where text or image content is expected to be imprinted; and/or other information., [0040], [0048], Fig 6 # 605 image of article, [0061] The page may display an image(s) of the object, as retrieved from the data set. The system also may display information about one or more attributes of the object 606 such as year, country of origin, descriptive information, condition, value, and other information.)
Hammer does not specifically teach library includes pictures of a plurality of articles from a plurality of angles; sending an installation package corresponding to an evaluation software to the device in response to determining that the article is an electronic device; obtaining the evaluation information, wherein the evaluation information comprises the actual performance of the article. Hammer, wherein the predetermined graphics library includes standard pictures of a plurality of articles ([0030] the data storage facility 122 also may hold one or more image files for each collectible item.  Identifying information for a collectible item will include one or more physical characteristics of the item, such as a shape, size or color; text or image content imprinted on the item; a location on the item where text or image content is expected to be imprinted; and/or other information., [0040], [0048])
Bowles teaches pictures of a plurality of articles from a plurality of angles ([0039] the inspection plate 244 is transparent, or at least partially transparent (e.g., formed of glass, Plexiglas, etc.) to enable the mobile phone 250 to be photographed and/or otherwise optically evaluated from all, or at least most viewing angles (e.g., top, bottom, sides, etc.) using, e.g., one or more cameras, mirrors, etc. mounted to or otherwise associated with the upper and lower chambers 230 and 232.); the standard information of the article includes a picture/data of the article ([0081]-[0082] the routine 600 can confirm that all of the identifiers match, and/or are consistent with third-party information (standard information regarding article) about the electronic device, e.g., as described above with reference to FIG. 5. The routine 600 can also query a database (such as described below with reference to FIG. 8) to confirm that the electronic device is not, for example, reported stolen or associated with a remote device control feature (such as described below with reference to FIG. 10), [0084]  the routine 600 can evaluate whether the electronic device's visual condition meets a specific threshold (e.g., appearing largely or completely undamaged) or whether the electronic device's condition matches the information obtained via the software (standard information about article from database) and used to provide the price quote for the electronic device. [0098] the routine 800 queries one or more databases using the identifier to identify the electronic device and/or the device's state., [0147]); sending an installation package corresponding to an evaluation software to the device in response to determining that the article is an electronic device ([0145] In block 1802, the routine 1800 provides software (e.g., an app) to install on the electronic device.  The routine 1800 can provide the software to the electronic device from, e.g., the kiosk 100 (e.g., down loading an app over a wired or wireless data connection), through a website (user can download to user computer (end device)) (e.g., a website associated with the kiosk operator 432), from a software repository run by the device , wherein the article obtains the installation package from the website, third party or repository, installs the evaluation software by using the installation package, and determines evaluation information of the article by using the evaluation software (Bowles [0002] states “The present disclosure is directed generally to methods and systems for evaluating and recycling mobile phones and other consumer devices and, more particularly, to software applications for facilitating identification, evaluation, purchase, and/or other processes associated with electronic device recycling.” (emphasis added). Bowles [0045] states “The memory 306 can include read-only memory (ROM) and random access memory (RAM) or other storage devices, such as disk drives or SSDs, that store the executable applications, test software, databases and other software required to, for example, control kiosk components, process electronic device information and data (to, e.g., evaluate device make, model, condition, pricing, etc.), communicate and exchange data and information with remote computers and other devices, etc.”; , [0064], [0082] In block 604, the routine 600 verifies the identity of the electronic device and/or the user.  For example, after retrieving the stored information (e.g., information about the electronic device that was obtained via the app), the kiosk 100 can compare that information with information directly detected at the kiosk 100.; [0088] The app can transfer such information indirectly via an Internet data connection (e.g., via a mobile phone device transmitting cellular data to the remote server 404 of FIG. 4, which can then send that information to the kiosk 100), Fig 4 # 330, 100, 418 end user device, [0145] In block 1802, the routine 1800 provides software (e.g., an app) to install on the electronic device.  The routine 1800 can provide the software to the electronic device from, e.g., the kiosk 100 (e.g., down loading an app over a wired or wireless data connection), through a website (user can download to user computer (end device)) (e.g., a website associated with the kiosk operator 432), from a software repository run by the device manufacturer 424 or a third party (emphasis added).). and sends the evaluation information to the end user device ([0068] evaluating the electronic device includes transmitting information about the electronic device to one or more remote server computers (e.g., to a remote server computer 404, to a cloud computing service 426, to the kiosk operator 432, and/or to the user's computer 418)); obtaining the evaluation information, wherein the evaluation information comprises the actual performance of the article (Bowles  [0068] states “In some embodiments, the routine 500 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include sending an installation package corresponding to an evaluation software to the device in response to determining that the article is an electronic device, wherein the article, installs the evaluation software by using the installation package, and determines evaluation information of the article by using the evaluation software and sends the evaluation information to the end user device; as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and enabling a device owner to accurately assess the condition and secondhand or resale market value of his or her mobile phone and/or other electronic devices.(Bowles [0029])
Hammer and Bowles do not specifically teach standard picture includes a picture in an intact state,  in a state in which a scratch exists on a surface of the article, or in a state in which a disassembly trace exists on the surface of the article; sending an installation package corresponding to an evaluation software to the end-user device in response to determining that the article is an electronic device;  wherein the article obtains the installation package from the end-user device, installs the evaluation software by using the installation package, and determines evaluation information of the article by using the evaluation software
Dion teaches sending an installation package corresponding to an evaluation software to the end-user device in response to determining that the article is an electronic device ([0258] the client downloads the app to the second device (e.g., a client's mobile phone which is not the trade device) from an app store or other network resource.,[0259], [0260] Fig 32 #1802) ;  wherein the article obtains the installation package from the end-user device ([0260] client to evaluate a trade device  the standard pictures of the article includes a picture of the article in an intact state ([0261] dataset comprises images of known phone and their corresponding make, model and attributes, [0263]-[0267], [0268] recognition server may be configured to identify defects of the trade device based on the series of images. The recognition server is capable of identifying analog defects in comparison to “mint condition” pictures (intact state) by using various computer vision functions and libraries such as libraries available from OpenCV.) in a state in which a scratch exists on a surface of the article, or in a state in which a disassembly trace exists on the surface of the article ([0270] detecting defects through the use of computer vision or artificial intelligence libraries, certain particular attributes may be of interests, such as “cracked screen”, “missing button”, “missing battery”, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included standard picture includes a picture in an intact state,  in a state in which a scratch exists on a surface of the article, or in a state in which a disassembly trace exists on the surface of the article; sending an installation package corresponding to an evaluation software to the end-user device in response to determining that the article is an electronic device;  wherein the article obtains the installation package from the end-user device, as disclosed by Dion in the system disclosed by Hammer/Bowles, for the motivation of providing a method for acquiring by an app executed on a portable electronic device information regarding the portable electronic device, analyzing the acquired information, determining an estimated payable amount for the portable electronic device based on the analyzing ([0009] Dion)
Hammer/Bowles do not teach determining, by the server and based on credit information of the user, that the user is not a risky user; after determining the value of the article, determining, by the server and based on the credit information of the user, a pickup method to pick up the article from the user.  Bowles teaches fraud prevention measure to determine that the user is not risky ([0043], [0101] request the user's driver's license number; prompt the user for biometric data such as a thumbprint; request user login credentials such as a user ID and password; ask the user to enter his or her physical and/or email address (e.g., for sending the user a receipt); request payment destination preference information)
Dion teaches determining, by the server and based on credit information of the user, that the user is not a risky user ([0319]-[0320] the app is capable of communicating with a third party service, for instance using web services or other sort of preferably encrypted communications so that the third party service, after having confirmed the identity of a client using their own internal process, confirms to the app that the client identity is validated.  Typical third party applications use reliable methods to ensure that an online client is a legitimate client, for instance, by ensuring that his account has a link to a valid banking account, credit card, verified driving license, [0321]); after determining the value of the article, determining, by the server and based on the credit information of the user, a pickup method to pick up the article from the user.([0318] system has a minimum of client identity such as photo ID, the system may request a delay in visiting the kiosk in order to reduce potential fraud. The system may request the client to wait three days, after the expiration of the delay, the system through the app then notifies the client to go to a kiosk for completing the transaction (pickup method), [0328] estimate of the value of trade device is obtained, [0329] the web page can provide information for guiding the client toward the nearest kiosk for dropping, final evaluation and payment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by the server and based on credit information of the user, that the user is not a risky user; after determining the value of the article, determining, by the server and based on the credit information of the user, a pickup method to pick up the article from the user
Hammer, Bowles and Dion specifically teach obtaining, by the server, an actual performance of the article: determining, by the server, a value of the article based on the standard picture, the actual picture, and the actual performance of the article; wherein the value of the article comprises: determining the value of the article based on the standard picture and the actual picture; and in response to determining that the actual performance of the article is higher than benchmark performance of the article, increasing the value of the article by a first predetermined amount; or in response to determining that the actual performance of the article is lower than the benchmark performance of the article, decreasing the value of the article by a second predetermined amount. Dion, however teaches adjusting the price based on testing and phone’s condition ([0130]).
Yost teaches  obtaining, by the server, an actual performance of the article (Fig 4 # 412 device results (actual performance data for device such as power consumption): determining, by the server, a value of the article based on the standard picture, the actual picture, and the actual performance of the article (Fig 4 # 412, 416 and Col 16 lines 17-33 Upon receiving the set of parameter values 708, the service computer may query a database of model information 710 in order to identify device specifications (or expected parameter values) for the device 102.  The service computer 104 may determine a valuation for the device 102 based on the identified specifications and the received set of parameter values 708.  In some embodiments, the service computer 104 may query the model information 710 for an image of the device 102 (e.g., a stock photo). 
Further, Yost teaches wherein the value of the article comprises: determining the value of the article based on the standard picture and the actual picture (Fig 4 #412 and Col 16 lines 17-33); and in response to determining that the actual performance of the article is higher than benchmark performance of the article, increasing the value of the article by a first predetermined amount (Fig 4 # 410, 412, 414, 416 and Col 12 lines 48-67, Col 13 lines 19-35 Upon receiving a set of parameter values from the electronic device, the service computer may identify a base value 414 (benchmark value) for that model of the electronic device.  The base value 414 may then be used to generate a valuation 416 of the electronic device by being adjusted to account for the differences in functionality exhibited during the performance evaluation.  In some embodiments, the base value may be adjusted upwards or downwards based on the parameter values provided by the performance evaluation to ; or in response to determining that the actual performance of the article is lower than the benchmark performance of the article, decreasing the value of the article by a second predetermined amount (Col 13 lines 19-13 the base value may be adjusted upwards or downwards based on the parameter values provided by the performance evaluation to generate a valuation )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included obtaining, by the server, an actual performance of the article; determining, by the server, a value of the article based on the standard picture, the actual picture, and the actual performance of the article; wherein the value of the article comprises: determining the value of the article based on the standard picture and the actual picture; and in response to determining that the actual performance of the article is higher than benchmark performance of the article, increasing the value of the article by a first predetermined amount; or in response to determining that the actual performance of the article is lower than the benchmark performance of the article, decreasing the value of the article by a second predetermined amount, as disclosed by Yost in the system disclosed by Hammer/Bowles/Dion, for the motivation of providing a method for generating a device valuation for an electronic device based at least in part on a functionality assessment of the electronic device.(Col 1 lines 40-45 Yost)



Claims 2,10 and 18: Hammer as modified by Bowles, Dion and Yost teaches the following limitations as shown....wherein determining the value of the article based on the standard picture, and the actual picture, comprises:
determining damage assessment information of the article based on the standard picture and the actual picture, wherein the damage assessment information of the article comprises at least one of scratch information, disassembly trace information, or watermark information(Hammer [0033] states “The processor 124 will implement the image processing module by comparing the extracted features and optional additional information to identifying information in the database and attempt to find an item in the data storage facility that is a probable match with the target object.” 
determining a damage status of the article based on the damage assessment information(see preceding. Hammer [0051] describes and/or discloses identification of damaged items and appraisal.).
Hammer does not specifically teach the term ‘scratch’ per se, but Bowles, in an analogous art does as shown. Bowles [0084] describes and/or discloses device condition, whether it is scratched based on visual inspection. Both Hammer and Bowles teach in the article value estimation arts for purposes determining the value of items based on testing and image data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include damaged as scratched items as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and enabling a device owner to accurately assess the condition and secondhand or resale market value of his or her mobile phone and/or other electronic devices.(Bowles [0029])


Claims 3, 11 and 19: Hammer teaches the following limitations as shown.  ... wherein determining damage assessment information of the article based on the standard picture and the actual picture comprises:
Inputting the standard picture (Hammer [0030] the data storage facility 122 also may hold one or more image files (normal/intact state) for each collectible item.  Identifying information for a collectible item will include one or more physical characteristics of the item, such as a shape, size or color; text or image content imprinted on the item; a location on the item where text or image content is expected to be imprinted; and/or other information 
•    obtaining a comparison result output (Hammer [0032] states “Or, if the electronic device includes the image processing module and analyzes the image, the device may transmit the resulting identifying information to the processor 124. In addition, an application running on the electronic device 110 may enable the user to enter additional information that is then transmitted to the processor 124. The additional information may include, for example, identifying information about the target object, categorical information about the target object or information relating to the item's condition ( e.g., good, fair or poor).”, Fig 6 appraisal of article based on condition (emphasis added).). 
Hammer/Bowles do not teach input the actual pictures in predetermined model; obtaining a comparison result output by the predetermined model, wherein the predetermined model is used to compare the standard picture and the actual picture to determine the damage assessment information of the article based on the comparison result and to output the damage assessment information
Dion teaches input the actual pictures in predetermined model ([0260] take a series of at least one photo of the trade device. The app on the second device then sends the series of at least one photo to a recognition server (e.g., in servers 108) for further analysis. The recognition server uses computer vision technologies to recognize features from the picture taken, such as, length, width, height, position of attributes such as buttons, microphones, logos, etc. The recognition server by having processed a multitude of images is capable of recognizing with a high accuracy the model of the trade device using artificial intelligence and computer vision models. [0261]  in order to classify the trade device make and model from images of the trade device itself, the recognition server may use a deep learning algorithm, [0263]); obtaining a comparison result output by the predetermined model ([0267]-[0268]  the recognition server may also be configured to identify defects of the trade device based on the series of images, for example detecting that a screen is cracked or a button is , wherein the predetermined model is used to compare the standard picture and the actual picture to determine the damage assessment information of the article based on the comparison result and to output the damage assessment information ([0268] recognition server may be configured to identify defects of the trade device based on the series of images. The recognition server is capable of identifying analog defects in comparison to “mint condition” pictures (intact state) by using various computer vision functions and libraries such as libraries available from OpenCV, [0269], [0271])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included input the actual pictures in predetermined model; obtaining a comparison result output by the predetermined model, wherein the predetermined model is used to compare the standard picture and the actual picture to determine the damage assessment information of the article based on the comparison result and to output the damage assessment information, as disclosed by Dion in the system disclosed by Hammer/Bowles, for the motivation of providing a method for acquiring by an app executed on a portable electronic device information regarding the portable electronic device, analyzing the acquired information, determining an estimated payable amount for the portable electronic device based on the analyzing ([0009] Dion)

Claims 5,13: Hammer does not specifically teach the following limitations, but Bowles, in an analogous art does as shown.
•    ... wherein obtaining the evaluation information comprises:
•    obtaining the evaluation information sent by the article (Bowles [fig.8]); or
•    obtaining a picture that comprises the evaluation information, and determining the evaluation information based on the picture that comprises the evaluation information (Bowles [0029] states “The following disclosure describes various embodiments of software application ("app") systems and methods for mobile phones and/or other electronic devices to facilitate identification, evaluation, purchase, and/or other processes associated with recycling electronic devices.” (emphasis added). Bowles [0065] further states “Evaluating the electronic device can include identifying the electronic device and/or assessing its condition. For example, the evaluation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include obtaining evaluation information as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and enabling a device owner to accurately assess the condition and secondhand or resale market value of his or her mobile phone and/or other electronic devices.(Bowles [0029])


Claims 6,14 and 22: Hammer does not specifically teach the following limitations, but Bowles, in an analogous art does as shown.
•    ... wherein the method further comprises:

•    executing a service based on the value of the article (Bowles in at least [0034] states “Such services and operations can include, for example, selling, reselling, recycling, donating, exchanging, identifying, evaluating, pricing, auctioning, decommissioning, transferring data from or to, reconfiguring, refurbishing, etc. mobile phones and other electronic devices.”). Both Hammer and Bowles teach in the article value estimation arts for purposes determining the value of items based on testing and image data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the claimed services as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 


Claims 7,15 and 23: Hammer does not specifically teach the following limitations, but Bowles, in an analogous art does as shown.
•    ... wherein executing the service comprises:
•    determining a credit limit of the user (Bowles [0052] describes and/or discloses use of credit card facilities and online commerce and payment systems which encompass determination of credit limits.);
•    determining an amount less than the value of the article when determining that the credit limit of the user is not less than a specified credit limit (Bowles [figure 15], [0070-71 ], [0133] where offering price is raised or lowered.);
•    paying the amount to the user (Bowles [0043] states “The kiosk 100 can then provide payment of the purchase price to the user.”); and
•    generating a pickup message, wherein the pickup message is used to instruct a pickup party to pick up the article (Bowles [0137] states “For example, the routine 1600 can notify the user that the user can complete the contemplated sale of the electronic device for the previously determined price at the nearby kiosk 100, enabling the user to complete the sale of his or her device without needing to travel far.” (emphasis added).). Both Hammer and Bowles teach in the article value estimation arts for purposes determining the value of items based on testing and image data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the credit data acquisition and notification step as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 
Also, Dion teaches wherein determining the credit limit of the user comprises processing user information; ([0319]-[0320] the app is capable of communicating with a third party service, for instance using web services or other sort of preferably encrypted communications so that the third party service, after having confirmed the identity of a client using their own internal process, confirms to the app that the client identity is validated.  Typical third party applications use reliable methods to ensure that an online client is a legitimate client, for instance, by ensuring that his account has a link to a valid banking account, credit card, verified driving license, [0321]); generating a pickup message, wherein the pickup message is used to instruct a pickup party to pick up the article ([0328]-[0329] Based on this pre-evaluation data, the web page can, in contrast to conventional services, provide information for guiding the client toward the nearest kiosk for dropping, final evaluation and payment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein determining the credit limit of the user comprises processing user information, generating a pickup message, wherein the pickup message is used to instruct a pickup party to pick up the article, as disclosed by Dion in the system disclosed by Hammer/Bowles, for the motivation of providing a method for reducing potential fraud by performing identity confirmation using reliable methods to ensure that an online client is a legitimate client by ensuring that his account has a link to a valid banking account, credit card, verified driving license ([0318]-[0319] Dion) and provide information for guiding the client toward the nearest kiosk for dropping, final evaluation and payment.([0329] Dion)


Claims 8 and 16: Hammer does not specifically teach the following limitations, but Bowles, in an analogous art does as shown.
•    ... wherein the article is a mobile phone, a computer, or a car (Bowles [0002] states “The present disclosure is directed generally to methods and systems for evaluating and recycling mobile phones and other consumer devices and, more particularly, to software applications for 
•    wherein determining the credit limit of the user comprises processing user information (see Bowles [0046] and below), and
•    wherein the user information comprises identity information and risk control information of the user (Bowles [0043] states “As a fraud prevention measure, the kiosk 100 can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to the person standing in front of the kiosk 100 as viewed by one or more of the cameras Il6a-c (FIG. 1) to confirm that the person attempting to sell the mobile phone 250 is in fact the person identified by
the driver's license. In some embodiments, one or more of the cameras II 6a-c can be movable to facilitate viewing of kiosk users, as well as other individuals in the proximity of the kiosk 100. Additionally, the person's fingerprint can be checked against records of known fraud perpetrators. If either of these checks indicate that the person selling the phone presents a fraud risk, the transaction can be declined and the mobile phone 250 returned.” (emphasis added) which encompasses the claim limitation.).Both Hammer and Bowles teach in the article value estimation arts for purposes determining the value of items based on testing and image data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the credit data acquisition and risk control as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and enabling a device owner to accurately assess the condition and secondhand or resale market value of his or her mobile phone and/or other electronic devices.(Bowles [0029])
Also, Dion teaches wherein determining the credit limit of the user comprises processing user information; wherein the user information comprises identity information and risk control information of the user ([0319]-[0320] the app is capable of communicating with a third party service, for instance using web services or other sort of preferably encrypted communications so that the third party 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein determining the credit limit of the user comprises processing user information, wherein the user information comprises identity information and risk control information of the user, as disclosed by Dion in the system disclosed by Hammer/Bowles, for the motivation of providing a method for reducing potential fraud by performing identity confirmation using reliable methods to ensure that an online client is a legitimate client by ensuring that his account has a link to a valid banking account, credit card, verified driving license ([0318]-[0319] Dion) and provide information for guiding the client toward the nearest kiosk for dropping, final evaluation and payment.([0329] Dion)

Regarding Claim 24,  (New) hammer as modified by Bowles/Dion/Yost teaches the method according to claim 1, 
Hammer does not teach wherein the article sends the evaluation information to the end-user device by using Bluetooth, infrared, or near field communication (NFC). Hammer, however discloses electronic communication via wired or wireless network ([0026]]. Dion also teaches NFC communication ([0119], [0142])
Bowles teaches wherein the article sends the evaluation information to the end-user device by using Bluetooth, infrared, or near field communication (NFC).([0048], Fig 17 # 1704-1706 establish communication with device and kiosk, [0088] the kiosk 100 can direct the user to swipe an NFC-enabled device against or in close proximity to (e.g., within a few inches of) an NFC sensor on the kiosk 100, or direct the user to connect the electronic device to a Wi-Fi or Bluetooth network provided by the kiosk 100., [0068]; transmitting information about the electronic device to one or more remote server computers (e.g., to a remote server computer 404, to a cloud computing service 426, to the kiosk operator 432, and/or to the user's computer 418))  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the article sends the evaluation information to the end-user device by using Bluetooth, infrared, or near field communication  as taught by Bowles in the system of Hammer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner notes, Dion teaches determining, by the server and based on credit information of the user, that the user is not a risky user ([0319]-[0320] the app is capable of communicating with a third party service, for instance using web services or other sort of preferably encrypted communications so that the third party service, after having confirmed the identity of a client using their own internal process, confirms to the app that the client identity is validated.  Typical third party applications use reliable methods to ensure that an online client is a legitimate client, for instance, by ensuring that his account has a link to a valid banking account, credit card, verified driving license, [0321]); after determining the value of the article, determining, by the server and based on the credit information of the user, a pickup method to pick up the article from the user.([0318] system has a minimum of client identity such as photo ID, the system may request a delay in visiting the kiosk in order to reduce potential fraud. The system may request the client to wait three days, after the expiration of the delay, the system through the app then notifies the client to go to a kiosk for completing the transaction (pickup method), [0328] estimate of the value of trade device is obtained, [0329] the web page can provide information for guiding the client toward the nearest kiosk for dropping, final evaluation and payment.), however prior art does not teach or render obvious limitations “using a first recycling method as the pickup method in response to determining that the credit limit of the user is not less than a specified credit limit; and using a second recycling method as the pickup method in response to determining that the credit limit of the user is less than the specified credit limit” as recited in claim 25.


Response to Arguments

12.    Applicant's arguments received on 8/23/21 have been fully considered but they are not entirely persuasive. New limitations have been considered in claim rejections above.


Prior Art Not Relied Upon

The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure are:

•    Seippel (US PgPub 20100076794 A1) teaches systems for valuating and tracking items of property;

•    Fu (US PgPub 20160012503 A1) teaches a method and system for providing a transaction platform for pre-owned merchandise.
Bowles (US 2016/0284019) obtaining, by the server, an actual performance of the article (Bowles [0109] states “The couplings from the kiosk 100 and to a remote computer are preferably a single coupling to a communications network such as the internet via wired LAN, wireless LAN, cellular or any other proprietary communications system. The Kiosk 100 preferably includes a processor 160 for processing the information obtained from the mobile phone and for controlling the components of the kiosk 100. Preferably, the processor 160 is a standard personal computer ("PC") or other type of embedded computer running any operating system such as Linux or MAC OS. The processor 160 is most preferably a small form factor PC with integrated hard disk drive ("HDD"), central processing unit ("CPU") and universal serial bus ("USB") ports to communicate with the other components of the kiosk 100. One most preferred CPU is a DELL PC OPTIPLEX 780. Alternatively, the processing means is a microprocessor with a standalone motherboard which interfaces to a discrete HDD, power supply and the other components of the kiosk 100. The kiosk 100 preferably includes a memory 161 or other storage device, such as a disk drive, that stores the executable determining, by the server, a value of the article based on the standard picture, the actual picture, and the actual performance of the article (Bowles2 [0122] describes and/or discloses image comparison with a reference image and photographic image of a device and further states “Consumer may even be asked to remove CE cover(s), batteries and the like in order to gain access to identifiable items, such alphanumeric or barcode data. The kiosk 100 provides a way to use visual inspection with electrical inspection to identify a device, determine its value, and reduce possible fraud.” (emphasis added)., [0056]). Both Hammer, Bowles and Bowles2 teach in the article value estimation arts for purposes determining the value of items based on testing and image data. 
Bennett (US 2015/0339736) discusses a system comprises a device under test, a testing device coupled to said device under test via a direct connection, and a post-sales support server communicatively coupled to said testing device via a wide area network connection.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629